UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7874



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE L. HAYNESWORTH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CR-00-65)


Submitted:   February 21, 2002             Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George L. Haynesworth, Appellant Pro Se. William David Muhr, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George L. Haynesworth appeals the district court’s order deny-

ing his motion for reduction of sentence pursuant to Fed. R. Crim.

P. 35(b).     We have reviewed the record and the district court’s

order and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court. See United States v. Haynesworth,

No. CR-00-65 (E.D. Va. Sept. 25, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2